         Case 1:19-cv-01974-TNM Document 98 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES,
                        Plaintiff,
                                                          Case No. 1:19-cv-1974-TNM
 v.

 UNITED STATES DEPARTMENT OF THE
 TREASURY, et al.,
                        Defendants,

 DONALD J. TRUMP, et al.,
                               Intervenor-Defendants.

            INTERVENOR-DEFENDANTS’ MOTION FOR PRO HAC VICE
                   ADMISSION OF PATRICK STRAWBRIDGE
       I am a member in good standing of the bar of this Court. Per LCvR 83.2(d), I ask the Court

to allow Patrick Strawbridge to appear pro hac vice as counsel for Intervenor-Defendants Donald J.

Trump, The Donald J. Trump Revocable Trust, DJT Holdings LLC, DJT Holdings Managing

Member LLC, DTTM Operations LLC, DTTM Operations Managing Member Corp., LFB

Acquisition Member Corp., LFB Acquisition LLC, and Lamington Farm Club, LLC d/b/a Trump

National Golf Club-Bedminster. Mr. Strawbridge is familiar with this case and this Court’s rules. He

meets all the requirements of LCvR 83.2(d), as explained in the attached declaration.

Dated: January 19, 2021                                 Respectfully submitted,

                                                         /s/ Cameron T. Norris

                                                        Cameron T. Norris (VA083)
                                                        CONSOVOY MCCARTHY PLLC
                                                        1600 Wilson Blvd., Ste. 700
                                                        Arlington, VA 22209
                                                        (703) 243-9423
                                                        cam@consovoymccarthy.com

                                                        Counsel for Intervenor-Defendants
        Case 1:19-cv-01974-TNM Document 98-1 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES,
                        Plaintiff,
                                                         Case No. 1:19-cv-1974-TNM
 v.

 UNITED STATES DEPARTMENT OF THE
 TREASURY, et al.,
                        Defendants,

 DONALD J. TRUMP, et al.,
              Intervenor-Defendants.

                      DECLARATION OF PATRICK STRAWBRIDGE
       1.      My full name is Patrick Strawbridge.

       2.      I am an attorney at Consovoy McCarthy PLLC. My office address is Ten Post Office

Square, 8th Floor South PMB #706, Boston, MA 02109. My telephone number is (617) 22-0548.

       3.      I am a member of the Maine (admitted October 28, 2004), Connecticut (admitted

October 31, 2005), and Massachusetts (admitted July 13, 2010) bars.

       4.      I certify that I have not been disciplined by any bar.

       5.      Within the last two years, I have been admitted pro hac vice to this Court two times.

       6.      I do not engage in the practice of law from an office located in the District of

Columbia.

       I declare under penalty of perjury that the above is true and correct to the best of my

knowledge.

       Executed on January 19, 2021.

                                                                        /s/ Patrick Strawbridge
       Case 1:19-cv-01974-TNM Document 98-2 Filed 01/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES,
                        Plaintiff,
                                                     Case No. 1:19-cv-1974-TNM
 v.

 UNITED STATES DEPARTMENT OF THE
 TREASURY, et al.,
                        Defendants,

 DONALD J. TRUMP, et al.,
                            Intervenor-Defendants.

 [PROPOSED] ORDER GRANTING INTERVENOR-DEFENDANTS’ MOTION FOR
         PRO HAC VICE ADMISSION OF PATRICK STRAWBRIDGE
      The Court has reviewed Intervenor-Defendants’ motion for admission of attorney Patrick

Strawbridge pro hac vice. The motion is GRANTED.




_____________________                                    ______________________________
Date                                                     HON. TREVOR N. MCFADDEN
                                                         United States District Judge
